On Motion for Rehearing.
LATTIMORE, J.
In view of the able motion filed by the state in this case, we have given our careful attention to each point made and have examined all the authorities cited. We do not think any of them present a case in which the argument complained of was as capable of harm to the accused as in *119the case before us. Appellant relied almost entirely upon breaking down the testimony of the only state witness to the fact of the alleged sale of liquor. He introduced several witnesses who testified that the reputation of said witness for truth and veracity was bad. In its rebuttal the state called witnesses who testified that the reputation of the witness was good.
In this condition of the record we are unable to bring ourselves to believe that the statement of the district attorney, a man in whom the jury had confidence, and who was recognized by them as a trusted public official, in substance and effect that he knew said state witness and had known him for a number of years, and that when the state witness testified to his purchase of intoxicating liquor said district attorney believed him, and that he still believed him, was not gravely prejudicial to the rights of the accused. There was no other testimony in the record to show that the district attorney had not only present but long-continued acquaintance with the witness. As we view the matter, the statement in argument set out in the original opinion in this case had the effect of placing the district attorney, as a witness to the good character and reputation of said state witness, alongside the other witnesses introduced by the state in rebuttal.
We are constrained to believe the motion for rehearing should be overruled, and it is so ordered.